UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of For the month ofFebruary Commission File Number 001-33161 NORTH AMERICAN ENERGY PARTNERS INC. Zone 3 Acheson Industrial Area 2-53016 Highway 60 Acheson, Alberta Canada T7X 5A7 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Documents Included as Part of this Report No. News Release 1 NORTH AMERICAN ENERGY PARTNERS ANNOUNCES RECORD THIRD QUARTER RESULTS Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. NORTH AMERICAN ENERGY PARTNERS INC. Date:February 14, 2008 By: /s/David Blackley Name: David Blackley Title: Vice President, Finance
